UNITED STATES DISTRICT COURT                                EASTERN DISTRICT OF TEXAS


JEREMY P. SPENCER,                               §
                                                 §
                Plaintiff,                       §
                                                 §
versus                                           §    CIVIL ACTION NO. 1:16-CV-89
                                                 §
WELONA WILLIAMS, et al.,                         §
                                                 §
                Defendants.                      §

                     MEMORANDUM ORDER ADOPTING
           THE MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION

         Plaintiff Jeremy P. Spencer, proceeding pro se, filed this civil rights lawsuit. The court

previously referred this matter to the Honorable Keith F. Giblin, United States Magistrate Judge,

at Beaumont, Texas, for consideration pursuant to applicable laws and orders of this court.

         The magistrate judge has submitted a Report and Recommendation of United States

Magistrate Judge concerning this matter. The magistrate judge recommends this lawsuit be

dismissed for failure to state a claim upon which relief may be granted.

         The court has received the Report and Recommendation of United States Magistrate Judge,

along with the record, pleadings, and all available evidence. No objections were filed to the

Report and Recommendation.

                                             ORDER

         Accordingly, the findings of fact act and conclusions of law of the magistrate judge are

correct, and the report of the magistrate judge is ADOPTED. A final judgment shall be entered
         . this action in accordance with the recommendation of the magistrate judge.
dismissing
        SIGNED at Beaumont, Texas, this 7th day of September, 2004.
         SIGNED at Beaumont, Texas, this 29th day of January, 2019.




                                            ________________________________________
                                                        MARCIA A. CRONE
                                                 UNITED STATES DISTRICT JUDGE
